149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.COMMERCIAL UNION INSURANCE COMPANY, a corporation, Appellant,v.HARTFORD ACCIDENT AND INDEMNITY COMPANY, a corporation, Appellee.COMMERCIAL UNION INSURANCE COMPANY, a corporation, Appellee,v.HARTFORD ACCIDENT AND INDEMNITY COMPANY, a corporation, Appellant.
Nos. 97-3903, 97-3904.
United States Court of Appeals, Eighth Circuit.
Submitted May 11, 1998.Filed June 5, 1998.

Appeals from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
PER CURIAM.


1
Commercial Union Insurance Company appeals from the judgment of the District Court1 entered after a bench trial on Commercial Union's claims against Hartford Accident and Indemnity Company.  The court found Hartford liable to Commercial on some, but not all, of Commercial's claims, and awarded damages.  The court denied Hartford's request for reformation of certain Hartford insurance policies, and Hartford cross-appeals from that portion of the judgment.


2
We have considered the submissions of the parties and the record.  Finding no reason to disturb the judgment of the District Court, we affirm.  Because the case is governed by state law and an opinion would lack significant precedential value, we forego further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri